Citation Nr: 1614740	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  13-16 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to September 1989, February 2003 to August 2003, and from January 2007 to November 2007, with additional service in the Navy Reserve.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran filed a Notice of Disagreement (NOD) indicating his disagreement with the decision to not reopen the previously-denied claim of entitlement to service connection for a left knee disability as well as the denials of entitlement to service connection for a right ankle disability, hearing loss, and tinnitus.  The RO issued a Statement of the Case (SOC) in April 2013 and the Veteran filed a substantive appeal, VA Form 9, in June 2013.  

In December 2015, the Veteran submitted additional evidence and argument, including the May 2013 examination report by a private audiologist, with a waiver of AOJ consideration.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

In December 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.   

The issue of entitlement to service connection for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in June 2004, the RO denied the Veteran's claim of entitlement to service connection for a left knee disability.

2.  Evidence received since the June 2004 decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disability.  

3.  The most probative evidence of record shows that the Veteran's left knee disability was not manifested during, or as a result of, active military service.

4.  The most probative evidence of record shows that the Veteran's bilateral hearing loss was not manifested during, or as a result of, active military service.

5.  The most probative evidence of record shows that the Veteran's tinnitus was not manifested during, or as a result of, active military service.


CONCLUSIONS OF LAW

1.  The June 2004 rating decision that denied the Veteran's claim of entitlement to service connection for a left knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria establishing entitlement to service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

4.  The criteria establishing entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

5.  The criteria establishing entitlement to service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The Veteran was provided notice in letters dated in February 2011, April 2011, September 2011, and October 2011, which addressed what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The Veteran was also apprised as to what evidence is required to substantiate a claim for service connection based on a period of ACDUTRA or INACDUTRA.  The letters were sent to the Veteran prior to the adjudication of the issues on appeal, and thus, they met the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, reports of VA examination, and the statements from the Veteran, his friends, and his representative.  

Further, as noted above, the Veteran has been medically evaluated in conjunction with his claim of service connection for a left knee disability, hearing loss, and tinnitus.  The Board notes that the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  It is thus clear that the examiners had the information required to properly consider the relevant inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As is discussed below, the medical opinions are considered adequate for adjudication purposes as they were based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision, and are supported by a rationale.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Veteran has been afforded a hearing before the undersigned Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned identified the issues on appeal, noted the bases for the RO's denials, and noted the evidence necessary to substantiate the claims.  The Veteran's representative also asked specific questions directed at identifying information required to substantiate the Veteran's claims. The Veteran and his representative discussed relevant records and described the Veteran's medical history regarding each of his claims, and the Veteran also volunteered his treatment history.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  New and Material Evidence 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

The Veteran originally filed his claim of entitlement to service connection for a left knee condition in April 2004.  The claim was denied in a June 2004 rating decision.  The RO denied the claim because there was insufficient evidence to establish that, though the Veteran had been treated for knee pain in service, no permanent residual or chronic disability was shown.  The June 2004 decision became final because the Veteran did not file a NOD.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).    

The Veteran filed a claim to reopen his previously-denied claim in January 2011.  A rating decision issued in January 2012 declined to reopen the previously-denied claim, and the April 2013 Statement of the Case purported to find no new and material evidence.  The Board, however, notes that the RO took actions that implicitly reopened the Veteran's previously-denied claim by obtaining a VA examination in conjunction with this claim in August 2011, and considering the claim on the merits.  See April 2013 Statement of the Case ("Based on a de novo review of this claim, service connection for a left knee disability remains denied because the evidence fails to show this disability is a result of your active duty service.");  Falzone v. Brown, 8 Vet. App. 398, 404 (1995); Bernard v. Brown, 4 Vet.App. 384, (1993).  Thus, the Board may consider the claim on the merits after conducting its statutory obligation to decide the threshold issue of whether there is new and material to reopen the claim. 

In this case, the evidence added to the record since the last final denial supports the current disability element of the Veteran's claim of entitlement to service connection for a left knee disability.  Specifically, he has claimed that his left knee disability was caused or aggravated by his in-service incident where he felt his knee "popping" as he got out of a truck.  The August 2011 VA examination found that the Veteran has a current diagnosis of chondromalacia patella with degenerative changes.  Additionally, the Veteran provided testimony at his December 2015 hearing in which he stated that he has continued to have pain and symptoms from his left knee since service, which supports the nexus element of service connection.  As noted above, evidence is presumed credible for the purposes of reopening a previously-denied claim.  This evidence is new, as it was not available at the time of the June 2004 rating decision.  In addition, the evidence is material, as it raises a reasonable possibility of substantiating the claim by supporting the current disability and nexus elements of service connection, which were not met at the time of the previous denial.  Therefore, this evidence is deemed to be the requisite new and material evidence needed to reopen the claim of entitlement to service connection for a left knee disability.

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  

In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  See, Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

Left Knee Disability

The Veteran is seeking service connection for a left knee disability on the basis that he developed the condition as a result of his military service.  

As an initial matter, the Board recognizes that the Veteran sought treatment in March 2003, during one of his periods of active duty, for a complaint of left knee pain.  The Veteran stated that he experienced a "popping" in his knee as he was exiting a truck, which was followed by pain.  In January 2007, the Veteran's service treatment records indicate that the Veteran presented for a mobilization screening, and the Veteran denied any medical conditions that may interfere with the performance of his assigned duties when mobilized.  In March 2007, the Veteran denied swollen painful joints.  In June 2008, a medical examination revealed normal lower extremities.  The Veteran denied swollen or painful joints.  

VA treatment records reveal that the Veteran sought treatment for left knee pain in August 2010 and an MRI was ordered.  In October 2010, the physician had an impression of chondromalacia of the patella and infrapatellar synovitis, which was treated with a Kenalog injection.  Knee pain was noted in November 2010 and December 2010.  The Veteran was provided knee braces in March 2011.  The Veteran complained of pain in his left knee in February 2011.  In June 2011, knee arthralgia was noted in the Veteran's problem list and degenerative joint disease was found on x-rays.

The Veteran was provided a VA examination in August 2011, as discussed above.  At that time, the examiner diagnosed the Veteran with chondromalacia of the patella with degenerative changes of the left knee.  The examiner noted the Veteran's history, including the Veteran's reports of being injured in 2003 as he was coming down out of a truck.  The Veteran relayed the incident to the examiner and indicated that he had been having trouble with his knee ever since that time.  The Veteran denied any other trauma or injury to his knee during service or after discharge.  He said that he was seen after service and received a steroid shot in his knee, which helped to some extent.  He said that he had been wearing braces for about six months and denied the use of walking aids.  The examiner performed a full examination and noted the Veteran's previous diagnostic testing.  X-ray testing from August 2011 showed that there were no fractures or dislocations, the joint spaces were well-maintained, there were minimal marginal osteophyte formations on the distal femur, and there were no soft tissue abnormalities.  Additionally, MRI results from September 2010 were reviewed; and they showed a diagnosis of intrasubstance degeneration of the posterior horn of the medial meniscus, moderate-to-severe chondromalacia of the patellofemoral joint, mild-to-moderate fibrillation of the medial compartment, and moderate tricompartmental osteoarthritis with osteophyte formation.  

After reviewing the evidence and conducting the examination, the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In providing a rationale, the examiner stated that the Veteran's left knee chondromalacia of patella with degenerative changes is more likely related to normal wear and tear process of age, his occupation, and other events and/or injuries after his military service.  The examiner explained that the Veteran also had degenerative changes of his right knee, which he said explains that the left knee condition and right knee condition are due to factors other than his military service.  The examiner also noted that the Veteran stated he had fallen from a ladder two years previously and injured his left elbow.  

The Veteran submitted a statement with his August 2012 NOD, in which he opined that the examination he received in August 2011 was not professional.  The Veteran contended that the examiner did not ask him any questions and that he sat "quietly" while the examiner typed on the computer without asking any input from the Veteran other than asking whether he was right or left handed.  The Veteran indicated that the examination was "a joke" and lasted five minutes.  The Veteran stated that the examiner pushed his knee as close to the Veteran's chest as he could, while the Veteran reported being in extreme pain.  The Veteran stated that the examiner physically manipulated his leg and jerked it back and forth.  The Veteran stated that the examiner answered no to questions on the examination form that he did not ask of the Veteran.  The Veteran further contended that the denial of entitlement to service connection did not take into account that he had continued to serve in the Navy Reserve since the previous denial in June 2004 until his release from service.  The Veteran stated that while the knee condition was determined to be acute and transitory in 2004, he had continued to have chronic problems with his knee, especially during his unit's "train up period" prior to his last deployment in 2007.  During the train up phase, the Veteran noted that he underwent extensive physical conditioning exercises and drills and rigorous training both prior to and during deployment, which aggravated his condition.  He stated that he now has pain and continual problems with range of motion and pain on motion.  

At his hearing in December 2015, the Veteran testified that he had "instant pain" when he stepped out of the tractor in service.  He stated that the corpsman who initially examined him diagnosed a left ligament strain, gave him ibuprofen, and assigned him to light duty.  He stated that he never saw a doctor, and he was not sent to undergo X-rays.  The Veteran testified that there was no way of knowing whether the injury had caused chondromalacia or another disease.  The Veteran stated that he has continued to have problems since that time, and he reported flare ups of pain.  

The Board finds the VA examiner's opinion to be highly probative to the questions at hand.  The examiner is a clinician who possesses the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale in determining that the Veteran's current left knee disability was less likely as not caused by his period of active service.  The opinion was based, at least in part, on examination and interview of the Veteran.  Additionally, the VA examination report and opinions expressly demonstrate the examiner's review of the Veteran's medical history, both during service and after separation.  The examiner's opinion, considered all of the relevant evidence, to include the Veteran's contentions that his left knee disability is related to his service.  Clearly, the examiner took into consideration all relevant medical facts, both favorable and unfavorable, in giving his opinion.

The Board has considered the Veteran's statements that the examination he was provided was inadequate.  The Veteran contends that the examiner did not ask him many questions and caused him pain during his range of motion testing.  A review of the August 2011 VA examination report, however, shows that the examiner had the relevant and necessary evidence to make a sound determination in the matter.  He reviewed the claims file (which contains such relevant evidence as a description of the knee injury sustained in service, a description of the condition of the knee after the injury, and a description of the condition of the knee after service), he examined the Veteran, he considered the Veteran's lay statements regarding symptoms experienced in service and after service, and he applied his medical knowledge regarding the etiology of diseases processes affecting the knee joint.  Thus, the Board finds that the opinion is adequate to decide the issue material to the case. 

The Board notes that the only contrary opinion of record comes from the Veteran himself, who maintains that his left knee disability is related to his period of active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the impact of an external physical force on the knee joint and the likelihood such force caused a chronic degenerative disease process of the knee, falls outside the realm of common knowledge of a lay person.  A disease process affecting the knee joint can be the result of multiple different causes and so medical expertise is needed to discern the etiology of the Veteran's knee complaints. 

Additionally, though arthritis is considered a chronic disease for VA purposes, arthritis was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  There is also no persuasive credible lay evidence that arthritis of the knee manifested to a compensable degree within one year following the Veteran's discharge from service.  The diagnosis of arthritis is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  Therefore, service connection for arthritis is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  Also, there is no credible lay evidence of continuity of symptomatology.  While the Veteran currently contends that he has had knee problems ever since the 2003 injury, the evidence contemporaneous to the Veteran's service shows that in January 2007, the service treatment records indicate that the Veteran presented for a mobilization screening, and he denied any medical conditions that may interfere with the performance of his assigned duties when mobilized.  In March 2007, the Veteran denied swollen painful joints.  In June 2008, a medical examination revealed normal lower extremities and the Veteran denied swollen or painful joints.  A contemporaneous statement as to a declarant's then-existing physical condition, such as his medical examination reports and history reports, (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803 (3).  Therefore, the examination reports and history reports are accepted as the credible and accurate account of the condition of his knee during service and upon discharge.  Accordingly, the Board cannot find that there is credible evidence of continuity of symptoms of knee problems ever since 2003.
      
Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed left knee chondromalacia of patella with degenerative changes was present in service, or manifested within a year following discharge from active duty.  While the Veteran asserts that his current left knee disability is related to service, to include the injury he sustained therein, the VA examiner who examined the Veteran and reviewed his claims file considered and addressed this contention, and concluded that the Veteran's current left knee chondromalacia of patella with degenerative changes is not a result of his service.  In sum, the weight of the competent and probative evidence does not establish that the Veteran's left knee chondromalacia of patella with degenerative changes is related to his military service.  Accordingly, service connection is not warranted for a left knee disability on any basis.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Hearing loss and tinnitus

The Veteran seeks entitlement to service connection for hearing loss and tinnitus.  The Veteran contends that he developed the conditions as a result of his period of service.  

The determination of whether a veteran has a hearing loss "disability" is governed by 38 C.F.R. § 3.385, which reads that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2015). 

The Veteran had active service in Iraq.  The Board notes that noise exposure is consistent with the duties and circumstances of experiencing combat; additionally, the Veteran has been granted service connection for a traumatic brain injury due to an improvised explosive device (IED) explosion the Veteran experienced during his service.  As such, in-service noise exposure is substantiated.  

The Veteran's service treatment records do not show that he complained of or was diagnosed with bilateral hearing loss during service.  In September 1986, the Veteran's pure tone threshold levels, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
10
10
10
LEFT
15
10
15
15
10

In April 1987, the Veteran's pure tone threshold levels, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
20
LEFT
20
15
20
20
20

In August 1989, the Veteran's pure tone threshold levels, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
20
LEFT
20
15
20
20
20

In September 1998, the Veteran denied hearing loss and ear, nose, or throat trouble.   In August 2000, the Veteran's pure tone threshold levels, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
15
5
LEFT
20
10
20
20
10

In May 2001, the Veteran denied hearing loss and ear, nose, or throat trouble.  In April 2005, the Veteran's pure tone threshold levels, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
15
LEFT
20
15
15
10
15

In January 2007, the Veteran's pure tone threshold levels, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
15
15
LEFT
20
10
15
15
10

In March 2007, the Veteran did not indicate that he had any trouble hearing or any ringing in the ears.  In a September 2007 post-deployment report of medical history the Veteran denied ringing in his ears; he endorsed exposure to loud noises.  He denied any problems developing during the deployment.  In June 2008, a medical examination revealed normal ears on examination.  

The Veteran was provided an audiology consult in April 2008.  The Veteran stated that his hearing had declined in the past six months.  The Veteran's pure tone threshold levels, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
20
25
LEFT
25
20
25
20
20

The physician indicated that the Veteran's speech discrimination was normal bilaterally, and pure tone thresholds revealed normal hearing in both ears. 

In June 2008, the Veteran's pure tone threshold levels, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
20
25
LEFT
25
20
25
20
20

The Veteran denied hearing loss on a June 2008 report of medical history.  

The Veteran complained of hearing loss in December 2010.  VA treatment records from December 2010 show that the Veteran's pure tone threshold levels, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
25
20
LEFT
25
25
25
20
20

The Veteran reported occasional tinnitus, bilaterally, and testing revealed that the Veteran's hearing sensitivity was within normal limits, bilaterally.  The Veteran's word recognition scores were excellent, bilaterally.  

The Veteran was provided a VA examination in August 2011.  The Veteran's pure tone threshold levels, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
25
20
LEFT
25
25
30
25
25
 
The Veteran had a speech recognition score of 100 percent in both ears.  The examiner diagnosed the Veteran with sensorineural hearing loss in the frequency range of 500 to 4000 Hz in both ears.  The examiner opined that it is not at least as likely as not that the Veteran's hearing loss was caused by or a result of an event in military service.  The examiner indicated that he had reviewed the Veteran's claims file, medical information, and his self-reported background information.  The examiner noted that the examinations completed in 2008 and 2010 showed hearing within normal limits at all frequencies from 250 through 8000 Hz for both ears.  Further, the examiner noted that the Veteran's audiological examinations dating back to 1986 revealed normal hearing in both ears, with no significant shifts noted from the time of enlistment to the date of discharge.  The examiner noted that the examination revealed a "slight loss" at 2000 Hz with all the other frequencies showing within normal limits.  The examiner opined that it is less likely than not that the Veteran's hearing loss and tinnitus was caused by or contributed to by the military service.  The examiner stated that once exposure to noise is discontinued, there is no significant further progression of hearing loss as a result of the noise exposure, and the examiner referenced a medical treatise on hearing loss.  Therefore, the examiner explained, that any hearing loss measured in the future cannot have been caused by past exposure to high intensity noise in the military.  

With regard to the Veteran's claim of entitlement to service connection for tinnitus, the examiner found that the Veteran's tinnitus is at least as likely as not associated with the Veteran's hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  

The Veteran underwent a private audiological examination in August 2012.  At that time, the examiner noted that the Veteran reported being exposed to excessive noise from loaders, dozers, scrapers, other heavy equipment, M-16 RIFLES, 50 caliber machine guns, AT-4 rocket launchers, Mark 19 grenade launchers, 9 mm pistols, Claymore mines, 3" 50 guns, and other ship noise.  The examiner conducted a hearing examination and the Veteran's pure tone threshold levels, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
35
35
45
LEFT
35
30
45
45
40

The examiner stated that the Veteran's hearing evaluation results were indicative of a mild-to-moderate bilateral sensorineural hearing loss.  The speech reception threshold in the right ear was 35 dB, with a pure tone average of 37.5 dB and a recorded Maryland CNC discrimination score of 56%; in the left ear, the Veteran's speech reception threshold was 35 dB with a pure tone average of 40 dB and a recorded Maryland CNC discrimination score of 44%.  The examiner provided the opinion that the Veteran's bilateral hearing loss and tinnitus are at least as likely as not related to his military experience as a heavy equipment operator in a construction battalion.  The examiner provided the rationale that exposure to excessive noise from loaders, dozers, scrapers, other heavy equipment, M-16 RIFLES, 50 caliber machine guns, AT-4 rocket launchers, Mark 19 grenade launchers, 9 mm pistols, Claymore mines, 3" 50 guns, and other ship noise result in acoustic trauma, hearing loss, and tinnitus.  

The Veteran filed a statement with his August 2012 NOD, in which he stated that he did not believe that the VA examiner took into account all of the Veteran's in-service noise exposure.  Specifically, the Veteran argued that the August 2011 VA examiner noted only the Veteran's acoustic trauma from his work as an equipment operator, and the examiner did not state the mortar blast the Veteran suffered in Fallujah.  The Veteran indicated that the examiner did not mention the exposure to small arms and crew served weapons that he was exposed to during the "train up" period prior to deployment.  The Veteran stated that the examiner's failure to address this information was detrimental to the medical opinion.  The Veteran also stated that he disagreed with the examiner's statement that the future hearing loss could not have been caused by past exposure to noise.  The Veteran also expressed his disagreement with the administration of the hearing tests, during which he was instructed to press the button if he thought he heard a tone.  The Veteran further stated that the examiner was "in a hurry" to complete his examination.  

Another examination was provided in December 2012.  The Veteran's pure tone threshold levels, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
105
105
105
LEFT
105
105
105
105
105

The examiner indicated that the Veteran was able to communicate with him when he was speaking at a relatively talking level when he was out of the line of vision.  However, the examiner noted that the Veteran did not respond to pure tones at maximum output at some frequencies but that he did respond to speech reception thresholds in the high to moderate range of hearing loss and responded somewhat consistently to speech discrimination scores.  Thus, the examiner stated that he felt the Veteran was exhibiting nonorganic hearing loss.  The Veteran's speech discrimination score was 76% in his right ear and 82% in his left ear.  The examiner further indicated that the Veteran's test results were not valid for rating purposes due to the above-described issues.  

The examiner marked the box indicating that the Veteran had "significant changes in hearing thresholds service."  The examiner indicated that the Veteran's audiograms throughout 2012 are in conflict.  He had poor speech discrimination on one test and excellent speech discrimination on another test; then in December 2012, the examiner was unable to properly test the Veteran.  The examiner noted the Veteran's military history including service during the Iraq war.  The Veteran reported participating in combat activity, and his activities in the military were noted to include being a cannon crewmember, an equipment operator, and a firing range coach.  The Veteran had experience firing weapons and reported using hearing protection.  The auricle examination revealed that right and left sides were within normal limits.  The external ear examinations were also normal.  

With regard to the Veteran's claim of entitlement to service connection for tinnitus, the examiner found that the Veteran's tinnitus is at least as likely as not a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  

The Veteran submitted a private opinion from an examiner who conducted an examination in May 2013.  The examiner reported that he reviewed the Veteran's personnel file, including DD Form 214s, service records, training records, military medical and decorations records, and medical records.  The examiner noted that the Veteran's entrance examination in August 1986 revealed normal pure tone audiometric results.  However, the examiner indicated that there were no other audiometric results or medical records included in his "Official Military Personnel File" CD.  The examiner noted that the Veteran had previously been seen in August 2012 for a hearing evaluation.  The examiner indicated that the Veteran complained of hearing loss and ringing in both ears.  The Veteran reported that he served as a heavy equipment operator, a helicopter fire fighter, and a member of a TATS cannon crew.  The Veteran reported noise exposure from loaders, dozers, scrapers, other heavy equipment, M-16 rifles, 50 caliber machine guns, AT-4 rocket launchers, Mark 19 grenade launchers, M-109 self-propelled Howitzers, 9 mm pistols, Claymore mines, CH-46 helicopters, Improvised Explosive Device explosions, 3" 50 guns, and other ship noise.  
 
The examiner noted that, on examination, the hearing evaluation results were indicative of a mild-to-moderate, bilateral, sensorineural hearing loss.  The Veteran's speech reception threshold in the right ear was 35 dB with a pure tone average of 37.5 dB and a recorded Maryland CNC speech discrimination score of 56%.  In the left ear, the Veteran had speech reception threshold of 35 dB, with a pure tone average of 40 dB, and a Maryland CNC speech discrimination score of 44%.  The Veteran's tympanometry results were normal with elevated and absent acoustic reflexes.  The Veteran reported constant, bilateral tinnitus.  

The examiner noted that the Veteran had worked as a correctional officer for 6 years, a rock quarry laborer for 1 year, and a blocker/bracer for 11 years, with ear protection.  The Veteran denied any hobby or recreational activities with excess noise.  

The examiner opined that the Veteran's bilateral hearing loss and tinnitus are at least as likely as not related to his military experience as a heavy equipment operator in a construction battalion, helicopter fire fighter, and TATS cannon crew member in Iraq and Signalman on ship; the rational being that exposure to excessive noise from loaders, dozers, scrapers, other heavy equipment, M-16 RIFLES, 50 caliber machine guns, AT-4 rocket launchers, Mark 19 grenade launchers, M-109 self-propelled Howitzers, 9 mm pistols, Claymore mines, CH-46 helicopters, IED explosions, 3" 50 guns and other ship noise result in acoustic trauma, hearing loss, and tinnitus.  

As an initial matter, the Board places great probative weight on the August 2011 VA examiner's examination report and opinion.  The examiner is an audiologist who possesses the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The VA examiner's opinion rested on more than the indication that the Veteran's hearing was normal during service and after separation; in addition, he provided an adequate rationale in determining that the Veteran's bilateral hearing loss and tinnitus were less likely as not caused by noise exposure he had in service.  The opinion was based, at least in part, on examination and interview of the Veteran.  Additionally, the VA examination report expressly demonstrates the examiner's review of the Veteran's medical history, both during service and after separation.  The August 2011 VA examiner also explained that the medical literature did not credibly support a theory of delayed-onset hearing loss resulting from acoustic trauma, and he cited a medical treatise in support of his rationale.  Additionally, the August 2011 examiner considered and addressed the Veteran's lay contention concerning his complaints of hearing loss and tinnitus.  Given the above, it is clear that the examiner took into consideration all relevant factors in giving the opinion and supporting rationale.  

Indeed, the Veteran has reported many types of noise exposure, including in situations during his combat service.  In Reeves v. Shinseki, 682 F.3d 988, 999 (2012), the Federal Circuit noted that in a case in which the Board only recognized that the Veteran sustained acoustic trauma, the Federal Circuit maintained that simply because the Board accepted the fact that the Veteran suffered acoustic trauma in service did not mean that it was not required to apply the section 1154(b) presumption to the separate issue of whether he suffered hearing loss while on active duty.  While the record clearly shows the Veteran had in-service noise exposure, there is clear and convincing evidence that the Veteran did not have hearing loss in service where official records show no hearing impairment on audiogram and no complaints of hearing loss and tinnitus on reports of medical history during active duty service.  
The Board recognizes that the Veteran submitted two opinions by a private audiologist concerning his claims of entitlement to service connection for bilateral hearing loss and tinnitus.  However, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board has carefully considered this evidence, but ultimately finds that the private examiner's opinion is afforded less probative weight compared to the August 2011 VA examiner's opinion.  As noted, the VA examiner's opinion rested on a review of the entire claims file in addition to the examination of the Veteran.  The private examiner reviewed the entrance examination, but indicated that he did not review any other in-service audiograms, of which there were several.  In addition, the private examiner did not offer any rationale and medical evidence to refute the medical treatise information provided by the VA examiner, which indicated that once exposure to noise is discontinued, there is no significant further progression of hearing loss as a result of the noise exposure.  By contrast, the private audiologist's rationale was simply that the Veteran's noise exposure in service led to his current hearing loss and tinnitus.  He did not provide persuasive evidence based on sound medical principles that refuted the August 2011 VA examiner's rationale that any hearing loss measured in the future could not have been caused by past exposure to high intensity noise exposure in the military because once exposure to noise is discontinued, there is no significant further progression of hearing loss as a result of the noise exposure.  A medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board notes that the only other contrary opinion of record comes from the Veteran himself, who maintains that his hearing loss and tinnitus are related to his period of active service.  The Board acknowledges that it is within the realm of common medical knowledge that exposure to loud noises may cause hearing loss.  Therefore, the Veteran's lay opinion could possibly be sufficient to serve as the required nexus for his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).  However, in this case, the evidence demonstrates that there was a gap in time between the Veteran's exposure to loud noises in service and the initial manifestation of his sensorineural hearing loss for VA purposes and tinnitus.  In such a circumstance, other potential causes of his sensorineural hearing loss and tinnitus must be considered.  Significantly, determining the precise etiology of the Veteran's hearing loss and tinnitus is not a simple question, as there are conceivably multiple potential etiologies of the Veteran's sensorineural hearing loss and tinnitus.  Ascertaining the etiology of hearing loss and tinnitus involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss and tinnitus is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.")  Thus, the Board finds that the Veteran's opinion is not entitled to significant weight as compared to the August 2011 VA opinion.  The Board reiterates that the Veteran's service treatment records are negative for any bilateral hearing loss or tinnitus symptoms during service, to include the hearing examinations that were administered during his period of active duty and specifically one that was given after his deployment in 2007.  Indeed, on each examination during service, the Veteran denied having any hearing loss or ear trouble.  The Veteran's statements regarding his lack of hearing loss symptoms during service, including after his deployment, are highly probative as they were made contemporaneous with his service and therefore are inherently more reliable in regard to the state of the Veteran's condition.  Moreover, there is no credible lay evidence of continuous symptoms ever since service as the Veteran continued to have normal hearing in the years following his separation.  

Additionally, though sensorineural hearing loss is considered a chronic disease for VA purposes, bilateral sensorineural hearing loss was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  Therefore, service connection for bilateral hearing loss is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.      

The Board finds that the preponderance of the evidence indicates that the Veteran did not have a bilateral hearing loss disability or tinnitus in service; and there is no credible evidence indicating his bilateral hearing loss manifested to a compensable degree within a year following discharge.  The weight of the competent and credible evidence does not show the Veteran's bilateral hearing loss or tinnitus is related to his period of service.  Accordingly, service connection is not warranted for bilateral hearing loss or tinnitus on any basis.  

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a left knee disability has been received; the appeal is granted to this extent. 

Service connection for a left knee disability is denied.

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.  


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim of entitlement to service connection for a right ankle disability.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015). 

The Veteran is seeking entitlement to service connection for a right ankle disability on the basis that his current disability is related to an injury he alleges he sustained in service.  Specifically, he contends that a tree fell on him while he was engaging in military service in September 2005.  He has repeated this contention throughout his medical history as well as during his appeal.  (See e.g., June 2008 report of medical history.)

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a).  Here, it appears that the Veteran is contending that he was on a period of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) when he incurred some of the disabilities for which he is seeking service connection.  Under VA regulations, in addition to a disability incurred in or aggravated by active duty, service connection may be granted when the individual concerned was disabled or died from a disease or injury, incurred or aggravated in the line of duty during a period of ACDUTRA, and when the individual became disabled or died from an injury incurred or aggravated in the line of duty during a period of INACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  A Veteran may also be service connected for an injury or, (in the case of ACDUTRA and/or a disease), incurred while proceeding directly to or returning directly from ACDUTRA or INACDUTRA training.  38 C.F.R. § 3.6(e). 

ACDUTRA includes full time duty performed by members of the National Guard of any state or the Reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).  

After his injury to his ankle, sustained in September 2005, the Veteran sought treatment from St. Francis Hospital.  These records, showing that the Veteran sought emergency room treatment for his right ankle, have been associated with the file.  The Veteran has stated that TRICARE covered the costs of his treatment for his ankle, and he submitted medical records in support of this contention.  (See December 2015 hearing transcript.)  The record does not show the Veteran's duty status at the time of the injury.  Thus, VA should undertake appropriate efforts to verify the Veteran's duty status at the time of the injury.  Then, if the evidence shows that the Veteran was serving on a period of ACDUTRA or INACDUTRA when he sustained the injury to his right ankle, the Veteran should be afforded a VA examination with medical opinion to determine whether his current right ankle disability is related to the injury he sustained in September 2005.   See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate efforts to ascertain whether the Veteran was on active duty for training or inactive duty training in September 2005 during which time he sustained an injury to his right ankle.  The claims folder should document the efforts made to obtain this information along with any responses provided by the appropriate entity.  

2.  After all records and/or response(s) from each contacted entity have been associated with the claims file, and if the records obtained show that the injury to the right ankle occurred during a period of ACDUTRA or INACDUTRA, arrange for the Veteran to undergo a VA examination to determine the etiology of the Veteran's right ankle disability.  The record must be made available to the examiner, and the examiner must specify in the report that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  

After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner is asked to provide an opinion addressing the following question:  is it at least as likely as not (50 percent or greater probability) that the Veteran's right ankle disability is related to the injury he sustained in September 2005?  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim of service connection.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


